Citation Nr: 0726376	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision issued in 
January 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which 
granted service connection for asbestosis with pleural plaque 
and fibrosis due to asbestos exposure with a noncompensable 
evaluation effective July 28, 2002 and a 10 percent 
evaluation from September 17, 2003.  The veteran filed a 
timely notice of disagreement with the decision, to include 
that his disability warranted an earlier effective date.  In 
his January 2005 substantive appeal, the veteran indicated he 
was appealing only the evaluation of asbestosis rated at 10 
percent.  In written correspondence dated in February 2007,  
the veteran withdrew his appeal of the effective date.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (2006). 

In February 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking an 
increased rating for his service-connected asbestosis.  A 
September 2006 report from a chest computed tomography (CT) 
scan performed at the Bay Pines, Florida VA medical center 
indicated that the veteran should return in three to six 
months for a follow up.  There are no medical records in the 
claims file showing further treatment.  On the occasion of 
his February 2007 hearing, the veteran indicated that he was 
receiving ongoing treatment for his service-connected 
asbestosis.  The AOJ should attempt to obtain any missing 
medical records regarding treatment of the veteran's lung 
disability.  

Also at his February 2007 hearing, the veteran testified that 
his service-connected asbestosis has worsened in severity, 
requiring three separate inhalers each day.  The most recent 
examination provided for the veteran's asbestosis was in 
November 2004.  In the interest of fulfilling VA's duty to 
assist, after receipt of any missing medical records, the 
veteran should be scheduled for a VA examination to ascertain 
the current nature and extent of severity of his service-
connected asbestosis. 

A January 2005 VA medical record reflects a possible 
diagnosis of asthmatic bronchitis.  In the examination 
reports, the VA examiner should differentiate the symptoms 
associated with asthma from those associated with his 
service-connected asbestosis. 

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, seek all VA and private medical 
records identified by the veteran as 
pertinent to his claim. The veteran 
should attempt to obtain these records 
himself, if possible, in order to 
expedite the appeal.

2.  After any additional evidence is 
added to the claims file, arrange for the 
veteran to undergo an examination by an 
appropriate VA examiner to evaluate the 
current severity of his service-connected 
asbestosis disability and any 
complications related thereto.  The 
veteran's claims folder must be available 
to the examiner for review in conjunction 
with the any examination. A notation to 
the effect that this record review took 
place should be included in the 
examination report. 

The examination should comply with AMIE 
protocols for the appropriate 
examination.  All indicated tests and 
studies should be conducted, including 
PFT's, FVC, DLCO(SB), and maximum 
exercise capacity in terms of oxygen 
consumption must be reported.  The 
examiner should review the medical 
evidence of record, specifically noted in 
this regard is the November 2004 VA 
examination report.  The examiner is 
requested to indicate whether the veteran 
had any other lung disorder, such as 
asthmatic bronchitis, and distinguish 
between manifestations of the service-
connected asbestosis and any other lung 
disorder.  

If the veteran is found to have bronchial 
asthma, the examiner should also complete 
all indicated tests which report the 
veteran's FEV-1 and FEV-1/FVC.  If there 
are any conflicts with respect to the 
FEV-1 and FEV-1/FVC findings, the 
examiner should state which finding most 
accurately reflects the current level of 
disability.  The PFT should be performed 
post bronchodilator.  The examiner should 
report whether the veteran takes daily 
inhalational or oral bronchodilator 
therapy, or inhalational anti-
inflammatory medication, and this should 
be verified by a review of the veteran's 
records showing that he was prescribed 
this type of therapy.  The examiner 
should also report the number of times 
the veteran is seen on a monthly basis by 
his physician for exacerbation of his 
bronchial asthma.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  Then, readjudicate the veteran's 
claim for entitlement to an initial 
rating in excess of 10 percent for 
asbestosis.  If the benefit sought on 
appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue, including the diagnostic criteria 
for lung disorders.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JASON R. DAVITIAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

